Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claim Interpretation
Instant claims 1 and 20 are directed to an Fe-based amorphous alloy ribbon for an Fe-based nanocrystalline alloy, and state that the ribbon is a cooled body of a molten metal that has been applied to a surface of a chill roll.  In other words, the claimed product is an Fe-based amorphous alloy ribbon.  Any limitations in the claims directed to the chill roll are considered to be product-by-process limitations, and are being treated as such for purposes of examination.

Rejections –35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000/054089 (and its translation of record) in view of JP 61-209755 (and a translation of same obtained from J-Plat Pat and attached hereto).
JP ‘089 discloses Fe-based amorphous alloy (e.g. Fe-Si-B) ribbons rapidly solidified by a cooling roll (see para [0013] of the translation of JP ‘089), i.e. in the form of “a cooled body of a molten metal that has been applied to a surface of a chill roll” and in which “the ribbon surface is a cooled surface”.  The prior art material contains air pockets that have a depth of 1-3 µm which, from their depiction in Fig. 2(a) of that reference, are considered to be “finely dispersed”.  The air pockets are 10-20 µm in diameter, meaning their area would vary from (π x 102) to (π x 202) or from 314-1256 µ2, i.e. an area completely within the scope of claims 1, 4, 12, 13 and 14.  Fig. 2(a) of JP ‘089 depicts an embodiment which includes a plurality of such air pockets in the central 10% of the width direction of the ribbon.  With respect to claims 2 and 3, Tables 1 and 2 of JP ‘089 disclose numerous embodiments in which the area ratio of those air pockets is between 1 and 5%.  With respect to claims 5 and 6, while the prior art does not specify the numerical values recited in these claims, the depiction of the shape of the air pockets in Fig. 2(a) of JP ‘089 indicates that materials meeting those numerical values are within the purview of the prior art.
JP ‘089 does not state that “the surface of the chill roll has polishing scratches inclined with respect to a rotational direction of the chill roll”, and does not mention “a 0.647 mm x 0.647 mm region” as recited in instant claim 1.  However:
a) With regard to polishing scratches on the chill roll, initially the examiner notes that this defines a product-by-process limitation, i.e. would only be relevant to patentability of the claimed product if this resulted in some distinction between that product (i.e. the Fe-based amorphous alloy ribbon) and some product of the prior art.  Then JP ‘755 indicates it was known in the art, at the time of filing of the present invention, to employ a cooling roll with a rotary brush which polishes the roll and is inclined at an angle of at least 150 with respect to the revolving shaft of the roll.  This is in the context of forming amorphous alloys of e.g. Fe-Si-B; see the example on page 4 of the translation of JP ‘755.  This results in advantages such as small average surface roughness of the cooled material.  Therefore JP ‘755 would have suggested that one employ a roll “wherein the surface of the chill roll has polishing scratches inclined with respect to a rotational direction of the chill roll” in making the Fe-based amorphous alloy ribbons of JP ‘089, and those ribbons would then have air pockets on a surface “formed by cooling a molten alloy using the chill roll having the inclined polishing scratches”.
b) With regard to a 0.647 mm x 0.647 mm region, one can identify a region where any of the air pockets that fall within the central 10% width portion of the JP ‘089 material and have a diameter of 10-30 µm as disclosed therein are present to be such a region.  In other words, the prior art air pockets are considerably smaller than that and thus would be located in a region of that size.  
Therefore, the combined disclosures of JP 2000-054089 and 61-209755 would have suggested a material as presently claimed to one of ordinary skill in the art.

Claims 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-054089 in view JP 61-209755, as above, and further in view of either Yoshizawa et al. (US 2012/0154084) or Azuma et al. (US 2016/0035474).
JP ‘089 and ‘755, discussed supra, do not specify the width of the prior art ribbons.  Yoshizawa and Azuma are each directed to Fe-Si-B amorphous ribbons produced by a single roll method, i.e. are in a similar field of endeavor as JP ‘089 and ‘755.  Yoshizawa and Azuma indicate it was known in the art, at the time of filing of the present invention, to produce ribbons having a width as presently claimed by such a method.  See, for instance, Yoshizawa para [0041] or Azuma para [0061].  Based on these disclosures of Yoshizawa et al. or Azuma et al., ribbons as disclosed by JP 2000-054089, made using a chill roll having inclined polishing scratches as disclosed by JP 61-209755, and having a width as presently claimed, would have been considered at best an obvious variant of those ribbons by one of ordinary skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-054089 in view of JP 61-209755, as above, and further in view of Sunakawa et al. (US 2003/0041931).
The combination of JP ‘089 and ‘255 suggests Fe-based amorphous alloy ribbons made using a chill roll as specified in the instant claim, as discussed in item 4 supra.  JP ‘089 and ‘255 do not mention “a composition that includes Fe-Si-B-Cu-Nb”.  Sunakawa is directed to amorphous alloy ribbons produced by cooling a melt on a chill roll, and intended for use in producing nanocrystalline alloys, i.e. materials both similar to those of JP ‘089 and for use in the same manner as the intended use in the instant claim.  Sunakawa indicates it was known in the art, at the time of filing of the present invention, to use Fe-Si-B-Cu-Nb alloys for this purpose; see, for instance, examples 1, 2, 30 and 31 of Sunakawa.  The latter two examples further have very high permeability values as indicated in Table 18 of Sunakawa.
Therefore, the combined disclosures of JP 2000-054089 and 61-209755 and Sunakawa et al. would have suggested an Fe-based amorphous alloy ribbon with a composition as claimed and made using a chill roll with inclined polishing scratches as claimed to one of ordinary skill in the art.
			Response to Arguments
Applicant’s remarks filed August 30, 2022 have been fully considered, with the following effect:
a) The previous rejections under 35 USC 112 have been withdrawn in view of the amendments to the claims.
b) With regard to the previous rejection based on JP ‘089, Applicant has amended the claims to recite certain specific aspects of the chill roll used to produce the claimed material, and argues that this results in some distinction or unexpected benefit in the claimed amorphous alloy ribbons versus those of the prior art.  However, Applicant never specifies what this distinction or unexpected benefit is in any quantitative or other objective terms.  The claims include limitations on the size and area ratio of air pockets in the claimed material, all of which appear to be met in the prior art.  The claims further require the air pockets be “finely dispersed”, which the prior art also appears to meet.  Applicant has not pointed to any specific difference regarding the air pockets or otherwise in the claimed materials that is not either present or suggested in the prior art.
Applicant notes that the JP ‘089 reference does not disclose certain aspects regarding the chill roll recited in the claims as amended.  The examiner’s position is that i) this involves a product-by-process limitation that would only be relevant to patentability of the claimed product if it resulted in some actual distinction between that product and those of the prior art, and ii) the newly applied JP ‘255 reference appears to suggest the newly claimed limitations in any event.
With regard to new claim 20, Applicant suggests that JP ‘089 would want to avoid a composition as claimed because it would be an “easily-crystallizing metal composition”, referring to para [0016-0017] of JP ‘089.  Applicant’s comments have been fully considered, but are not persuasive of patentability because i) the newly applied Sunakawa reference suggests amorphous ribbons of the claimed composition and ii) the disclosure in JP ‘089 [0016-0017] refers to unwanted crystallization upon cooling of an alloy from the melt, and not to the subsequent forming of a nanocrystalline material.  Clearly the claimed composition is known to be formed in an amorphous state on a cooling role, as evidenced by Sunakawa.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 1, 2022